Citation Nr: 0623723	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO) which denied the benefit sought on appeal.  
In July 2003 and October 2004, this case was remanded by the 
Board.  


FINDING OF FACT

The veteran has arthritis of L-5 which is related to service.  


CONCLUSION OF LAW

Arthritis of L-5 was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  After 
his claim was adjudicated, the claimant was sent another VCAA 
letter in March 2006.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant has specifically indicated that there are no further 
private medical records available.  The claimant was also 
afforded a VA examination in February 2004.  38 C.F.R. 
§ 3.159(c)(4).  The claimant was sent a letter in November 
2004, informing him that he had been scheduled for another VA 
examination.  However, he thereafter failed to report without 
furnishing any explanation.  Any information that would be 
provided by that examination was therefore unable to be 
ascertained.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the veteran was provided notice which complied 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat nor did he have 
combat service.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an inservice disease or 
injury.  Id.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service medical records shows that the 
veteran was treated for complaints of low back pain in 
February 1968.  The pain was in the L5-S1 area with no 
radiation.  There was slight muscle spasms noted when he 
moved suddenly.  X-rays of the lumbosacral spine showed 
minimal anterior spurring on the upper aspect of L-5.  The 
impression was that aside from a very small anterior spur of 
L-5, the appearance of the lumbosacral spine was 
unremarkable.  In December 1970, the veteran was afforded a 
VA retirement examination.  At that time, the veteran denied 
having "back trouble of any kind."  Physical examination of 
the spine was negative and revealed no abnormalities.  

Post-service, the veteran was treated at Minot Air Force 
Base.  In December 1978, the veteran underwent x-rays of the 
lumbosacral spine.  It was noted that the veteran reported 
that while on active duty in 1968 he did a snap movement with 
his lower extremities and back that lasted for several days.  
He indicated that ever since then he had recurrences of back 
pain.  The x-rays showed "Mild arthritis-spur-L5-otherwise 
NR".    

Thereafter, the veteran was seen by a private chiropractor in 
the late 1980's.  Treatment records dated September 1987 to 
August 1989, indicate that the veteran was treated for 
lumbosacral sprain, low back pain, low back muscle spasm, and 
lumbosacral instability.  He underwent an L4-L5 discopathy.  
It was noted that in March 1988, his treatment was for back 
strain due to shoveling.

From the 1990's onward, the veteran received continuous 
medical treatment by VA for a myriad of medical problems.  
However, he did not complain of back problems nor was he 
treated or diagnosed as having back disability.  In November 
2003, the veteran reported that he could not use circ-aids 
due to back problems.  

In February 2004, the veteran was afforded a VA examination.  
The examiner reviewed the claims file and performed a 
physical examination.  At that time, the veteran related that 
during service, he jumped up out of a swivel chair and had 
severe back pain.  He went to the dispensary and was given 
pain medications.  He rested for a day or two and retuned to 
duty.  He did not have back problems in 1969 or 1970.  
Thereafter, approximately every four years, he would 
experience back pain with such activities such as bending 
over.  He was given pain medication and muscle relaxers.  
Each attack would resolve in about 4-6 weeks.  He retired in 
1993 and his retirement was not on the basis of any back 
problem.  Since that time, the veteran related that he had 
been very inactive due to complications from diabetes 
mellitus.  The veteran stated that he did not currently have 
any back pain.  Physical examination was limited due to the 
veteran's other medical problems.  There was no lumbar spine 
tenderness or deformity.  The examiner concluded that the 
veteran had had mechanical low back pain, currently in 
remission.  The examiner stated that the veteran had the 
onset of mechanical low back pain while he was in the 
military.  He subsequently had attacks of mechanical low back 
pain which were at least as likely as not related to the 
inservice initial attack.  The examiner further determined 
that the veteran had not had any back pain since the early 
1990's due to the fact that he is no longer active and was 
not suffering the effects of mechanical low back pain at this 
time.  

Thereafter, the veteran continued to receive VA treatment for 
his various medical problems, but he did not report any back 
symptoms nor was he treated for or diagnosed as having back 
disability.  

In October 2004, the Board remanded this case to ascertain 
whether or not the veteran has current back disability.  In 
November 2004, the veteran was sent a letter which notified 
him of his scheduled VA examination.  He was informed that if 
he did not report, his claim might be denied.  The veteran 
did not report for the scheduled VA examination and did not 
provide any explanation as to why he did not report.  

VA regulations include 38 C.F.R. § 3.326(a) which provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. § 3.326.  The provisions of 38 C.F.R. § 3.655 
address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At subsection (b) it is 
provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Therefore, the Board must consider the veteran's claim based 
on the evidence of record.  The evidence of record shows 
inservice treatment for low back pain.  X-rays were 
considered to be unremarkable, aside from a very small 
anterior spur of L5.  The veteran was discharged in 1970.  
Eight years later, x-rays showed "Mild arthritis-spur-L5-
otherwise NR".  In the late 1980's, the veteran was treated 
for low back complaints and lumbosacral sprain.  He underwent 
an L4-L5 discopathy.  In February 2004, a VA examiner opined 
that the veteran had experienced post-service mechanical low 
back pain which was related to service.  However, currently, 
this mechanical low back pain was in remission.  No x-rays 
were taken.  He did note, however, that the record contained 
objective evidence of recurrent attacks of low back pain 
between 1968 and 1978.  The Board thereafter attempted to 
verify whether the veteran has current low back disability, 
as it had been medically noted that low back disability was 
in remission.  However, the veteran did not report for the 
examination.  

The Board notes that while the veteran did not provide an 
explanation for his failure to report, the VA medical records 
demonstrate that he is clearly very disabled and unable to 
ambulate on his own.  The veteran had anterior spurring of L-
5 on x-ray during service.  Post-service, he continued to 
have spurring at L-5.  The x-rays showed "Mild arthritis-
spur-L5".  The impression on x-ray, as written, indicates a 
relationship between the spur at L-5 and the mild arthritis.  
In sum, the veteran had an L-5 spur during service and he 
still has that same abnormality.  It has been related by a 
medical professional to arthritis.  Thus, service connection 
for arthritis of L-5 is warranted.  See 38 C.F.R. § 3.303(d).  
Service connection is warranted on a direct basis, not a 
presumptive basis, as post-service medical evidence relates 
current disability of L-5 to the inservice abnormality.  
Thus, presumptive service connection for arthritis need not 
be considered.  

That being noted, the veteran is not shown to be impaired by 
a back disability nor is there a current diagnosis of any 
other back disability, other than arthritis of L-5.  Thus, 
service connection is limited to arthritis of L-5.  


ORDER

Service connection for arthritis of L-5 is granted.  


____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


